Citation Nr: 0708289	
Decision Date: 03/20/07    Archive Date: 04/09/07	

DOCKET NO.  05-14 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
attributable to herbicide exposure.   

2.  Entitlement to an effective date earlier than 10 January 
2005 for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty with the US Navy from 
September 1960 to September 1964.  There was no award of the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for tinnitus with an effective date of 10 January 2005, and 
which denied service connection for diabetes mellitus (DM) 
attributable to herbicide exposure.  The Board will only 
decide the effective date issue now on appeal.  

The US Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, No. 04-491 (U.S. Vet. App. 
August 16, 2006), that reversed a Board decision which denied 
service connection for disabilities claimed to have resulted 
from exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is appealing this decision to the United 
States Court of Appeals for the Federal Circuit (Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, in September 2006 the VA Secretary imposed a stay at 
the Board on the adjudication of claims affected by Haas.  

Specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is service on a vessel off the shore of Vietnam, 
which is the situation presented in the appeal in this case.  
Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases stayed, including this appeal, 
will be resumed.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's initial contact with VA following service 
separation in September 1964 was the receipt of his original 
claim for service connection for tinnitus (among others), 
received on 10 January 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than 10 January 
2005 for an award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in January 2005, 
prior to the issuance of the adverse rating decision now on 
appeal from April 2005.  This notification informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Of course, the April 2005 rating 
decision on appeal granted the veteran that which he had 
claimed; service connection with a compensable evaluation for 
tinnitus.  The veteran disagreed with the effective date 
assigned for that allowance, which was the date VA received 
his claim for service connection for tinnitus on 10 January 
2005.  Subsequent to receipt of the veteran's notice of 
disagreement in May 2005, the veteran was not provided any 
specific VCAA notice with respect to Dingess-Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
that this error is harmless because, given the evidence on 
file, there is simply no reasonable possibility that any 
assistance of any type could aid the veteran in 
substantiating a claim for an earlier effective date.  
38 U.S.C.A. § 5103A(2); 38 C.F.R. § 3.159(d).  The Board 
finds that VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.  However, in addition to the requirements for filing 
a formal claim, there are also regulatory provisions 
governing what are referred to as informal claims.

An informal claim is any communication or action of a 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form (for a formal claim, in the form prescribed) 
will be forwarded to the claimant for execution.  If that 
formal claim is then received within one year from the date 
it was sent to the claimant, such formal claim will be 
considered as having been filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155(a).  Additionally, the 
Circuit has provided that the applicable laws and regulations 
require informal claims to be in writing (not verbal or 
oral).  See Rodriguez v. West, 189 F. 3d 1351 (Fed. 
Cir. 1999).

Unless specifically provided otherwise, the effective date 
for an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5.110(a).  The effective date of an evaluation 
and award of VA compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the latter.  38 C.F.R. § 3.400.  

Analysis:  The Board finds it noteworthy in this appeal that 
neither the veteran nor the representative have at any time 
submitted any written argument in support of the May 2005 
notice of disagreement with the effective date established 
for the award of service connection for tinnitus.  Neither 
the notice of disagreement or substantive appeal in this case 
includes a single word or phrase of argument supporting any 
reasons and bases for the allowance of an effective date 
earlier than the one assigned by the RO.  

The first document on file ever received by the veteran at 
any time following his separation from service in 1964 is his 
10 January 2005 formal claim for service connection for 
tinnitus (and other benefits).  There is no evidence on file 
that the veteran ever submitted any form of informal claim at 
any time earlier than the receipt of his 10 January 2005 
formal claim.  

In conformance with VCAA, the veteran was notified that VA 
would assist him in the collection of any evidence he might 
reasonably identify, and the veteran has never identified any 
objective documentary, clinical or other evidence which might 
somehow establish an entitlement to an earlier effective date 
for the award of service connection for tinnitus.  Indeed, in 
February 2006, the veteran wrote that he was aware of no 
further evidence to submit, and asked that his appeal be 
immediately forwarded to the Board for appellate review.  

In the absence of any allegation or argument in support of a 
claim for an earlier effective date, and in the complete 
absence of any informal claim for service connection for 
tinnitus preceding receipt of the 10 January 2005 formal 
claim for that benefit, the only possible and lawful 
effective date for the grant of service connection for 
tinnitus is the date of the receipt of the claim therefor in 
accordance with the governing law and regulation at 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Given the evidence 
on file, the application of the governing law and regulation 
to the established and undisputed facts in this appeal fully 
support the effective date assigned by the RO for the award 
of service connection for tinnitus on 10 January 2005.  




ORDER

Entitlement to an effective date earlier than 10 January 2005 
for an award of service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


